Title: To George Washington from George William Fairfax, 26 November 1773
From: Fairfax, George William
To: Washington, George



Dear Sir,
York [England] the 26th Novr: 1773

Having wrote to you, soon after my arrival in London, and immediately after my Wife’s recovery out of the small Pox, I have now only to acquaint you of our Arrival, and being fixed in our old Lodgings in this City, where we had the satisfaction to

find many of our old Friends and acquaintance. I have not as yett, been able to do anything in the business that brought me over, owing to the Courts, through which it must pass, being shut. But hope in February, when the Terms begin, that I shall proceed. It may be necessary, my good Sir, to explain the Reason of my hurry and confusion this morning. You and Mrs Washington did us the favor of seeing us last. It was really owing to the sudden call of Captain Buckner, and Mr Willis’s coming only that morning, that prevented my paying you greater attention, or having more conversation upon what you so very obligenly undertook. If upon that melancholy day, or in writing, I should have omitted anything material, or anything doubtful should arrise, be pleased to favor me with a few Lines, either to London, Whitehaven, or Glasgow.
I propose being in London in February, and if you should have any Commands, in which you can entrust me, to be forwarded by some of the Spring Ships, it will give me great pleasure to Execute them. being with the greatest Esteem Dear Sir Your Most Obed: and Obliged humble Servt

Go. W. Fairfax


Mrs Fairfax joins with me in best Respects to good Mrs Washington and Mr Custis.

